Name: 80/668/EEC: Commission Decision of 24 June 1980 approving a programme for the milk sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D066880/668/EEC: Commission Decision of 24 June 1980 approving a programme for the milk sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 185 , 18/07/1980 P. 0037 - 0037****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME FOR THE MILK SECTOR IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/668/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 7 DECEMBER 1978 THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED ITS PROGRAMME FOR THE MILK SECTOR IN ENGLAND AND WALES AND ON 27 JUNE 1979 AND 7 FEBRUARY 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME RELATES TO THE DEVELOPMENT , RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR LIQUID MILK MARKETING AND FOR THE PRODUCTION AND MARKETING OF FRESH DAIRY PRODUCTS WITH THE AIM OF MAINTAINING INDIVIDUAL MILK CONSUMPTION AND RESPONDING TO THE EVOLUTION OF DEMAND ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN THE UNITED KINGDOM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE MILK SECTOR IN ENGLAND AND WALES FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 7 DECEMBER 1978 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 27 JUNE 1979 AND 7 FEBRUARY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT